Citation Nr: 1702057	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a pilonidal cystectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1954 to September 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The Veteran and his spouse presented testimony before the undersigned Veterans Law Judge in a November 2016 Travel Board hearing.  A transcript of the hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is necessary to satisfy VA's duty to assist the Veteran.  Specifically, the Board finds that further development is required and that the Veteran should be afforded an examination.  

First, remand is required to attempt to obtain any outstanding records of treatment from active service.  Clinical records from inpatient hospital treatment are kept separately from a veteran's service treatment records (STRs).  See M21-1, VA Adjudication Procedures Manual, Part III, Subpart iii, Chapter 2, Section B, Topic 4.  They must be requested by year, month, and location, although some records prior to 1957 may have been destroyed by the fire.  See M21-1, VA Adjudication Procedures Manual, Part III, Subpart iii, Chapter 2, Section B, Topic 4.  

The Veteran maintains that he underwent a pilonidal cystectomy during his military service.  In April 2011, the RO requested the Veteran's STRs from the National Personnel Records Center (NPRC).  An April 2011 response from the NPRC indicates that the Veteran's STRs were fire related and that there were no STRs or surgeon general records.  The Veteran was sent a request for information needed to reconstruct medical data at that time, and he returned an incomplete form shortly thereafter, attaching a copy of a passenger list for a transfer order that included his name.  The Veteran submitted the passenger list to confirm his company during his military service.  In a February 2012 submission, the Veteran reported he was hospitalized in Okinawa, possibly at Field Station 8603.  In a March 2014 letter, the RO requested more complete information.  Specifically, the Veteran was directed to provide his unit of assignment for when he underwent surgery in Okinawa and to provide more specific dates regarding the surgery to enable a more specific search.  In April 2014, the Veteran provided a response to the inquiry, indicating that he underwent a pilonidal cystectomy in or around September 1956, referring to the date of a typhoon, Typhoon Emma, as a weather event that coincided with the date of his surgery.  The Veteran further indicated that he was transferred to a different hospital due to the typhoon but that he was unable to recall where he was transferred after his initial surgery.  In an April 2014 memorandum, the RO made a Formal Finding on the Unavailability of STRs, indicating that the Veteran had not responded to its letter.  The Veteran's April 2014 response reported a pilonidal cystectomy in September 1956, around the time of Typhoon Emma.  A review of an internet article submitted by the Veteran concerning Typhoon Emma shows that Okinawa was hit by the Typhoon on between September 8 and 9, 1956.  Thus, a request must be submitted on remand.

Second, remand is required to obtain a VA examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, a March 2011 VA medical record indicated there was no evidence of recurrence of a cyst, but there was evidence of a scar suggesting a prior surgery.  In various submissions, including a February 2012 statement, the Veteran claims that he has been experiencing symptoms, including a scar, as a result of an in-service pilonidal cyst.  The Veteran is competent to report that he was diagnosed by a medical professional with a pilonidal cyst and that he had a surgery to remove the cyst during his military service.  He is also competent to report that he has been experiencing symptoms in the general area of the cystectomy since his military service.  Also f record is an October 2016 statement from Dr. MCD, the Veteran's private treatment provider.  The physician indicated that his medical records for many years had documented a pilonidal cystectomy in the 1950s, and that it was his professional opinion that a cystectomy had occurred based on the location of the scar.  Thus, there is evidence of a current disability, evidence that establishes the possibility of an event during service, and evidence that indicates that the two may be related.  Remand is thus required for an examination.

Finally, Dr. MCD, the Veteran's private treatment provider, indicated that he had treated the Veteran for some time.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  No such records are associated with the claims file.  On remand, efforts should be made to obtain relevant records of such treatment.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, the Veteran has received treatment from Dr. MCD.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Attempt to obtain in-patient hospital records for the Veteran's alleged cystectomy.  Specifically, the Veteran reports that he underwent a pilonidal cystectomy in the Okinawa Military Hospital in September 1956.  He further indicates that his treatment was interrupted by Typhoon Emma, which reportedly hit Okinawa between September 8 and September 9, 1956.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination with regard to his pilonidal cystectomy residuals.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the scar in the sacral area, or any other residual, had its onset in, or is otherwise related to, active military service.  The examiner must specifically address the following:  1) the Veteran's lay statements that describe undergoing a pilonidal cystectomy during his military service; 2) the Veteran's lay statements describing symptoms, including a scar, suffered since his military service, where he reportedly underwent a pilonidal cystectomy 3) the October 2016 statement from Dr. MCD; and 4) any additional STRs, including clinical records.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



